COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00558-CR


JACK FREDERICK MANSION                                              APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1170620R

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      The trial court placed Appellant Jack Frederick Mansion on ten years’

deferred adjudication community supervision upon his plea of guilty to

aggravated sexual assault of a child under fourteen years of age. The State later

petitioned the trial court to adjudicate Mansion guilty of the underlying offense

due to his alleged violation of several conditions of his community supervision.

      1
       See Tex. R. App. P. 47.4.
After a hearing, the trial court found true the State’s allegations numbered one,

four, five, six, seven, eight, nine, ten, eleven, twelve, thirteen, and fourteen; found

Mansion guilty of the underlying offense; and sentenced him to thirty-five years’

confinement.2 In a single point, Mansion argues that the trial court abused its

discretion by adjudicating him guilty because he substantially complied with the

terms of his probation—he was only several months short of completing sex

offender counseling, he completed part of his community service, he drove with a

suspended license in furtherance of his job, he had blocking software on his

computer and no alcohol in his home, and he was unable to see one of the

locations that formed the basis of a child-safety-zone violation.

      The decision to proceed to an adjudication of guilt and revoke deferred

adjudication community supervision is reviewable in the same manner as a

revocation of ordinary community supervision. Tex. Code Crim. Proc. Ann. art.

42.12, § 5(b) (West Supp. 2013); Lawrence v. State, 420 S.W.3d 329, 331 (Tex.

App.—Fort Worth 2014, pet. ref’d). We review an order revoking community


      2
       Allegation one alleged that Mansion had failed to complete sex offender
treatment. Allegations four, five, and six alleged that Mansion had gone within
1,000 feet of three different child safety zones. Allegations seven, eight, and
nine alleged that Mansion had possessed and viewed images that depicted or
displayed nudity. Allegation ten alleged that Mansion had failed to submit to a
urine test. Allegation eleven alleged that Mansion had used marijuana.
Allegation twelve alleged that Mansion had failed to complete the required
number of hours of community service for various months in 2011, 2012, and
2013. Allegation thirteen alleged that Mansion had driven with a suspended
license. Allegation fourteen alleged that Mansion had left Tarrant County without
authorization.


                                          2
supervision under an abuse of discretion standard. Rickels v. State, 202 S.W.3d
759, 763 (Tex. Crim. App. 2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex.

Crim. App. 1984).     In a revocation proceeding, the State must prove by a

preponderance of the evidence that the defendant violated the terms and

conditions of community supervision. Cobb v. State, 851 S.W.2d 871, 873 (Tex.

Crim. App. 1993).

      Mansion’s conditions of community supervision say nothing about

substantial compliance.    They do, however, state that the trial court has the

authority to revoke Mansion’s community supervision for any violation of the

conditions set forth therein. The State’s witnesses testified that Mansion violated

his community supervision by being discharged unsuccessfully from sex offender

treatment, smoking marijuana, failing to submit to urine testing, viewing nudity on

several occasions, and driving a vehicle without a valid license. Further, one of

Mansion’s conditions required him to complete 320 hours of community-service

restitution at a rate of at least ten hours per month, and several of the State’s

witnesses testified that Mansion had completed zero hours of community service

in November 2011; zero hours in February, August, and December 2012; and

zero hours in January, February, March, April, and May 2013. Any one of these

numerous violations is sufficient to support the trial court’s adjudication decision.

See Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim. App. [Panel Op.] 1980);

Sanchez v. State, 603 S.W.2d 869, 871 (Tex. Crim. App. [Panel Op.] 1980). To

the extent that Mansion complains that the trial court erred by allowing an


                                         3
allocution statement to be made by a person who was not authorized by statute

to do so, Mansion does not argue, and we fail to see, how the decision,

assuming it was error, affected his substantial rights.      See Tex. R. App. P.

44.2(b). We hold that the trial court did not abuse its discretion by finding that

Mansion violated his community supervision and adjudicating him guilty. We

overrule Mansion’s sole point and affirm the trial court’s judgment.



                                                   /s/ Bill Meier

                                                   BILL MEIER
                                                   JUSTICE

PANEL: DAUPHINOT, GARDNER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 26, 2014




                                         4